IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   :                    NO. 286
                                         :
         ORDER AMENDING RULES            :                    APPELLATE PROCEDURAL RULES
         102, 120, 121, 907, 1112, 1113, :
         1311, 1701, 2315, 2321, 2323,   :                    DOCKET
         AND RESCINDING RULE 3304 OF :
         THE PENNSYLVANIA RULES OF :
         APPELLATE PROCEDURE             :


                                                ORDER

PER CURIAM

       AND NOW, this 7th day of January, 2020, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published for
public comment at 44 Pa.B. 471 (January 25, 2014):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 102, 120, 121, 907, 1112, 1113, 1311, 1701, 2315, 2321, 2323 of the
Pennsylvania Rules of Appellate Procedure are amended and Rule 3304 of the
Pennsylvania Rules of Appellate Procedure is rescinded in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective May 1, 2020.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.